Citation Nr: 9931586	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-29 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
left leg amputation, claimed to have resulted from 
treatment at a VA medical facility.  

2. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
aggravation of peripheral vascular disease of the right 
leg, claimed to have resulted from treatment at a VA 
medical facility.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from July 1944 to 
November 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal, with respect to benefits under 
38 U.S.C.A. § 1151 for treatment resulting in a left leg 
amputation, arises from a July 1997 rating decision in which 
the RO denied the veteran's claim.  The veteran filed an NOD 
in August 1997, and an SOC was issued by the RO the following 
month.  In October 1997, the veteran filed a substantive 
appeal.  With respect to benefits under 38 U.S.C.A. § 1151 
for aggravation of peripheral vascular disease of the right 
leg, the present appeal arises from an April 1998 rating 
decision in which the RO denied the veteran's claim.  The 
veteran filed an NOD in May 1998, and an SOC was issued by 
the RO in July 1998.  The veteran filed a substantive appeal 
in August 1998.  


FINDINGS OF FACT

1. All evidence necessary to an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The medical evidence reflects that the veteran has 
suffered from severe peripheral vascular disease, 
manifested, in pertinent part, by occlusion and stenosis 
of arterial vessels to both lower extremities, with 
bilateral calf claudication, since at least 1993.  

3. The veteran underwent venous bypass graft procedures to 
his left leg in June, October, and November 1996, which, 
in each instance, ultimately failed to alleviate his 
progressive peripheral vascular disease.  

4. In December 1996, the veteran underwent a left above-the-
knee amputation, without complications, due to severe 
ischemia and necrosis in that extremity.  

5. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a left leg amputation following venous bypass 
graft procedures, is not plausible under the law, as there 
is no competent medical evidence that any claimed 
additional disability, including the amputation, resulted 
from VA hospitalization, or VA medical or surgical 
treatment.

6. There is no medical evidence reflecting a worsening of the 
veteran's peripheral vascular disease in his right leg as 
a result of VA treatment.

7. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for aggravation of peripheral vascular disease of 
the right leg, is not plausible under the law, as there is 
no competent medical evidence that any claimed additional 
disability resulted from VA hospitalization, or VA medical 
or surgical treatment.


CONCLUSIONS OF LAW

1. The claim for benefits for a left leg amputation, under 
the provisions of 38 U.S.C.A. § 1151, is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 
C.F.R. § 3.358 (1999).  

2. The claim for benefits for aggravation of peripheral 
vascular disease of the right leg, under the provisions of 
38 U.S.C.A. § 1151, is not well grounded.  38 U.S.C.A. §§ 
1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in 
February 1997, he filed a claim for benefits under 
38 U.S.C.A. § 1151 for a left leg amputation resulting from 
VA medical treatment.  Thereafter, in August 1997, the 
veteran filed a claim for benefits under 38 U.S.C.A. § 1151 
for aggravation of peripheral vascular disease of his right 
leg as a result of VA medical treatment.  

With respect to these claims, the RO received medical records 
from the VA Medical Center (VAMC) in Pittsburgh, dated from 
March 1996 to August 1998.  A thorough review of these 
records reveals that the veteran had a history of bilateral 
calf claudication beginning in 1993.  He began to suffer from 
pain at rest, with the pain worse in the left lower 
extremity.  An angiogram, performed in May 1996, revealed 
marked disease of the abdominal aorta, iliac, and femoral 
aorta.  In addition, bilateral superficial femoral artery 
occlusion was noted, as well as left renal artery stenosis, 
and occlusion of the left popliteal artery.  There was also 
high-grade stenosis in the right popliteal artery, narrowing 
of the left anterior tibial, left posterior tibial, and left 
peroneal, and moderate stenosis of the right tibial peroneal 
trunk.  

In June 1996, the veteran underwent a left femoral-popliteal 
bypass procedure.  A patient consent form (Standard Form 522, 
"Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures"), dated 
contemporaneously and signed by the veteran, noted that he 
had been advised of the procedure and its risks.  The surgery 
was noted to have gone well without complications, and the 
post-operative course was unremarkable.  His posterior tibial 
(PT) and dorsalis pedis (DP) pulses continued to be 
Dopplerable and his lower extremity was warm.  He was noted 
to have been discharged on post-operative day four. 

In July 1996, the veteran was seen for a follow-up 
examination and was noted to be doing well.  On clinical 
evaluation, he was found to have 2+ edema in his lower left 
extremity.  His left foot was warm and he had Dopplerable PT 
and DP pulses, which were unchanged since his discharge 
following the surgery in June 1996.  In addition, the bypass 
was reportedly perfusing the foot well, and the veteran no 
longer had pain at rest.  

In September 1996, the veteran was again followed up, and it 
was determined that his left leg vein graft had occluded.  He 
was again seen in October 1996, and, upon clinical 
evaluation, the left foot was characterized by dependent 
rubor.  The mid-distal extremity was cool to touch, and there 
was 1+ edema and poor capillary refill.  There was also no 
erythema, tenderness, or warmth-to-touch over the eschar on 
the left lower extremity, and neither DP or PT pulses were 
palpable.  In addition, DP and PT pulses were also not 
palpable on the right leg, and there was no finding of edema.  
The assessment was occluded graft with significant left foot 
ischemia.  

Later that month, October 1996, the veteran underwent an 
angiogram to evaluate the left-side graft.  That test showed 
that the left common femoral-to-posterior tibial artery 
bypass graft was occluded, as well as the left and right 
superficial femoral arteries.  There was also significant 
stenosis in the middle left common femoral artery, which was 
noted as new.  On October 22, 1996, the veteran underwent a 
"right to left right common femoral to left profundus artery 
with jump graft to the left superficial femoral artery 
bypass" procedure.  A patient consent form, signed by the 
veteran, noted that he had been advised of the procedure and 
its risks.  The veteran was noted to have tolerated the 
procedure well.  However, later that month, Dopplerable 
pulses were found to be absent in the left lower extremity.  
On October 29, 1996, the veteran underwent a left femoral 
artery to anterior tibial artery bypass using a non-reversed 
right saphenous vein graft with intraoperative angiogram.  
The vein was harvested from the right leg.  A patient consent 
form, signed by the veteran, noted that he had been advised 
of the procedure and its risks.  On post-operative day three, 
it was reported that there was an excellent palpable graft 
pulse throughout the left leg with a warm, well-perfused 
foot.  

In November 1996, while still hospitalized following his 
October 29th surgery, the veteran was noted to have no pulse 
in the left lower extremity.  The graft was noted as 
Dopplerable; however, there were no Doppler signals observed 
in the foot.  On November 4, 1996, the veteran's femoral to 
anterior tibial graft was revised after a thrombectomy 
attempt.  A patient consent form, signed by the veteran, 
noted that he had been advised of the procedure and its 
risks.  Following surgery, there was a Dopplerable pulse in 
the left posterior tibial artery.  On November 7, 1996, 2+ 
edema was noted.  There was not a Dopplerable signal in the 
graft or in the dorsalis pedis on the left.  However, there 
was a Dopplerable left posterior tibial pulse.  At that time, 
it was determined that no further revascularization attempts 
were to be undertaken.  

A clinical note dated November 15, 1996, indicates that the 
left lower extremity was still ischemic, with pain at night 
and decreased sensation.  The examiner reported that it was 
suspected that the veteran "will lose this leg but wishes to 
persevere for now."

On November 29, 1996, the veteran was admitted to the VAMC 
with a left lower extremity wound infection, noted to be 
consistent with a necrotic extremity.  Upon admission workup, 
it was noted that amputation would be necessary, and that, 
due to the extensiveness of the lower extremity necrosis, an 
above-the-knee amputation would be required, as opposed to a 
below-the-knee amputation.  On December 2, 1996, a 
preoperative consultation with the veteran noted the multiple 
peripheral bypasses which had failed to resolve the severe 
ischemia in the extremity.  Due to the necrosis, infection, 
and tissue loss on both sides of the tibia, the two 
physicians who examined the patient agreed that an above-the-
knee amputation was the only option.  The veteran requested 
that the amputation be done.  A patient consent form, signed 
by the veteran, noted that he had been advised of the 
procedure and its risks.  The indications for the surgery 
were noted to be failed revascularization for peripheral 
vascular disease, now with a necrotic extremity.  The 
benefits of the procedure were noted to be: stop progression 
of necrosis, prevent sepsis and systemic infection, and 
prevent bleeding.

That same day, the veteran underwent a left leg above-the-
knee amputation.  He was noted to have tolerated the 
procedure well.  Thereafter, subsequent treatment notes, 
dated from February 1997 to August 1998, noted him to be 
undergoing physical therapy and being fitted for a prosthetic 
device.  There were no complaints or complications reported 
by the veteran as a result of the amputation surgery.   

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).


In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claims for benefits under 
section 1151 for conditions involving both his left and right 
legs were filed in February 1997 and August 1997, 
respectively.  Therefore, under the statute and the opinion 
of the General Counsel cited above, this claim has been 
adjudicated by the RO, and is being reviewed by the Board, 
under the version of 38 U.S.C.A. § 1151 extant before the 
enactment of the statutory amendment, as interpreted in the 
Gardner decisions, supra, and under the interim rule issued 
by the Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, neither VA fault nor an 
event not reasonably foreseeable would be required for this 
claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  See also Morton v. West, 12 
Vet.App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  Thus, a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 must be supported 
by medical evidence of additional disability that resulted 
from VA hospitalization or medical or surgical treatment.  

The veteran has contended, with respect to his left leg, that 
the surgical bypass graft procedures undertaken in an attempt 
to alleviate the claudication and pain in his left lower 
extremity were not performed correctly, and thus resulted in 
his left extremity above-the-knee amputation.  With respect 
to his right leg, the veteran's service representative has 
contended that the veteran's peripheral vascular disease in 
his right leg worsened as a result of treatment at the VAMC 
Pittsburgh.  

Upon review of the evidence of record, the Board finds that 
the veteran has not submitted well-grounded claims for 
benefits under 38 U.S.C.A. § 1151, for either a left leg 
amputation or for an aggravation of his peripheral vascular 
disease in his right leg.  

With respect to the veteran's left leg, we note that no 
medical evidence has been submitted by the veteran, nor do VA 
hospital treatment records reflect, that any of the surgical 
bypass procedures performed on the veteran's left leg 
resulted in additional disability to the veteran.  Based upon 
the medical evidence before us, it is clear that the veteran 
has suffered from severe peripheral vascular disease, with 
bilateral calf claudication and pain at rest.  Bypass 
procedures in June, October, and November 1996 were performed 
in an attempt to improve the veteran's left leg condition 
through revascularization, but ultimately failed.  He 
subsequently underwent a left leg above-the-knee amputation.  
The veteran has remained stable since the amputation, and has 
been undergoing physical therapy and been fitted for a 
prosthetic device.  


The Board recognizes that the loss, through amputation, of a 
leg would appear to constitute "additional disability."  On 
the other hand, we must recognize that, where the extremity 
is so compromised by the natural progress of peripheral 
vascular disease as to cause constant pain, with necrosis of 
tissue and resultant susceptibility to systemic infection, it 
would appear reasonable to conclude that the veteran's 
condition after the amputation is preferable to his condition 
before the procedure was performed.  In this instance, the 
left above-the-knee amputation was clearly necessitated by 
the veteran's ongoing, and worsening peripheral vascular 
disease.  As the Supreme Court has stated, in discussing 
benefits under section 1151 in a similar context, "It would 
be unreasonable, for example, to believe that Congress 
intended to compensate veterans for the necessary 
consequences of treatment to which they consented (i.e., 
compensating a veteran who consents to the amputation of a 
gangrenous limb for the loss of the limb)."  Brown v. 
Gardner, supra,
115 S. Ct. at 556, n. 4 (1994).

In any event, even assuming, in the present case, that the 
amputation constitutes additional disability, the claim for 
benefits under section 1151 must fail because no medical 
evidence has been submitted which would tend to establish a 
nexus between VA medical care and the ultimate amputation of 
the left lower extremity.  Although the law applicable to 
this case, as discussed above, exempts the veteran from a 
requirement to establish negligence or other wrongdoing on 
the part of VA, the law does require proof of causation; in 
other words, any claimed additional disability must be shown, 
by medical evidence, to have resulted from, and not merely to 
have been coincidental with, the VA hospitalization or 
medical or surgical treatment.  All the evidence of record 
indicates a progressively worsening peripheral vascular 
disease, with unsuccessful efforts made to resolve the 
disorder.  Under the law, the veteran must provide medical-
nexus evidence to well ground the claim, and he has not done 
so.

Similarly, with respect to the veteran's right leg, no 
medical evidence has been submitted, nor do VA hospital 
records reflect, that any peripheral vascular disease 
affecting the right leg became more disabling or was 
aggravated as a result of treatment he received at the VAMC 
in Pittsburgh.  The evidence does reflect that
a vein was harvested from the right leg for use in his left 
leg during the bypass surgery.  However, the record otherwise 
lacks any evidence that the veteran suffered from additional 
disability or aggravation of his peripheral vascular disease 
directly affecting his right leg, as a result of VA 
hospitalization, or medical or surgical treatment.  

Thus, the only evidence supporting the veteran's assertion 
that he sustained additional disability to his left and right 
lower extremities from VA hospitalization or medical or 
surgical treatment consists of his own statements to that 
effect.  However, neither the veteran, nor his 
representative, is shown to possess the technical competence 
to establish such a relationship.  As discussed above, a 
claim based upon an assertion as to cause-and-effect relating 
to a particular disability requires competent medical 
evidence in order to be well grounded.  The Court has 
reiterated this requirement many times.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Moreover, as sympathetic as we might be toward an appellant's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contentions 
that he incurred any additional disability as a result of his 
bypass graft surgeries to his left lower extremity, or 
treatment for peripheral vascular disease of his right leg.  
Moreover, to the extent that the amputation of the left leg 
might constitute additional disability, the record is devoid 
of nexus evidence to establish a connection between the VA 
care and the need to amputate in order to remove the 
ischemic, necrotic extremity.  Accordingly, it is the Board's 
conclusion that the veteran has failed to present evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims for compensation under 38 U.S.C.A. 
§ 1151 are well grounded, as required by 38 U.S.C.A. 
§ 5107(a) (West 1991), and therefore, they are denied.  

The Board further notes that additional VAMC Pittsburgh 
treatment records were received by the RO subsequent to the 
veteran's perfection of his claims on appeal for benefits 
under section 1151.  This evidence was received in 
conjunction with the veteran's claims for service connection 
for otitis media and a back disorder.  No supplemental 
statement of the case was issued by the RO with respect to 
the section 1151 claims, but the evidence was considered by 
the RO in rating the veteran's two service connection claims.  
As provided by 38 C.F.R. § 19.31 (1999), a supplemental 
statement of the case (SSOC) will be furnished to the 
appellant and the representative, if any, when additional 
pertinent evidence is received after an SOC has been issued, 
or the most recent SSOC has been issued.

In reviewing the newly submitted evidence, we note that it 
pertains to the veteran's graft surgeries and subsequent 
treatment following his left leg amputation, encompassing the 
time period from May 1996 to August 1998.  However, as to the 
surgical procedures, we note the evidence is duplicative or 
cumulative of evidence already considered by the RO.  
Furthermore, the evidence pertaining to the veteran's follow-
up treatment post-amputation of his left knee does not 
provide any medical opinions or other pertinent evidence to 
support the veteran's claims.  

Therefore, after reviewing the newly submitted evidence, the 
Board can find no reason that a remand of the veteran's 
appeal, for reconsideration by the RO and the issuance of a 
supplemental statement of the case under 38 C.F.R. § 19.31, 
would be judicially expedient or otherwise result in a 
different finding.  Such a remand would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc); Soyini v. Derwinski, 
1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  



ORDER

1. Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
left leg amputation claimed to have resulted from 
treatment at a VA medical facility is denied.  

2. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
aggravation of peripheral vascular disease of the right 
leg, claimed to have resulted from treatment at a VA 
medical facility, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

